58 S.E.2d 725 (1950)
231 N.C. 661
WAYNE COUNTY BOARD OF EDUCATION et al.
v.
LEWIS et al.
No. 242.
Supreme Court of North Carolina.
March 29, 1950.
*726 Fred P. Parker, Jr.; Dees & Dees and J. Faison Thompson, Goldsboro, for plaintiffs.
J. C. B. Ehringhaus, Jr., Raleigh; J. A. Jones; Weston O. Reed and Thomas B. Griffin Kinston, for defendants.
DENNY, Justice.
The defendants take the position that since Wayne County Board of Education owns a six acre site on which the Mount Olive High School is located, and the proposed site for an elementary school adjoins the high school site, the Board was only authorized by the statute, G.S. § 115-85, to condemn an additional acreage which together with the present high school site would not exceed ten acres.
We do not construe the limitation in the statute to place any such restriction on a county board of education. The high school *727 site and the proposed site for a new elementary school, constitute separate school sites, and the mere fact that they adjoin is incidental.
There is no limitation on the acreage which may be purchased or donated for a school site. The limitation applies only where the site, or any part thereof, must be obtained by condemnation. In such cases, the land owned, donated or purchased, together with the adjacent lands to be condemned, shall not exceed ten acres. Board of Education v. Pegram, 197 N.C. 33, 147 S.E. 622; Board of Education v. Forrest, 190 N.C. 753, 130 S.E. 621. We do not interpret the statute to prohibit the location of a high school and an elementary school on adjoining sites. However, neither site may contain more than ten acres of land, if any part thereof must be obtained by condemnation.
In view of our interpretation of the provisions of G.S. § 115-85, and its application to the facts in this case, the right of the Wayne County Board of Education to the possession of the premises in controversy follows as a matter of law; and any discussion of its right to have the court issue a writ of assistance, in order for it to obtain possession of such land, would be purely academic.
The right and duty to select school sites is vested in the sound discretion of the local school authorities, G.S. § 115-85; and the courts will not restrain or otherwise interfere with the selection of such sites, unless it is made to appear that the local authorities have violated some provision of law, or there has been a manifest abuse of discretion on their part. Atkins v. McAden, 229 N.C. 752, 51 S.E.2d 484; Board of Education v. Forrest, supra; School Commissioners v. Board of Aldermen, 158 N.C. 191, 73 S.E. 905; Venable v. School Committee, 149 N.C. 120, 62 S.E. 902. No violation of law or abuse of discretion having been made to appear on the part of the plaintiffs, the judgment of the court below is
Affirmed.